Citation Nr: 0015563	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-41 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In September 1998 the Board issued a decision denying a 
compensable evaluation for left ear hearing loss.  By order 
dated October 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted the appellee's motion 
vacating and remanding the Board's decision.  A copy of the 
motion and a copy of the Court's order had been included in 
the veteran's claims file.  


REMAND

As noted in the appellee's motion for remand, subsequent to 
the Board's September 1998 decision VA regulations relating 
to rating hearing loss were amended effective June 10, 1999.  
64 Fed. Reg. 25202-25209 (May 11, 1999) (to be codified at 
38 C.F.R. §§ 4.85, 4.86.  The Court remanded the appeal for 
consideration of the veteran's claim under both the new and 
old regulations in accordance with the Court's decision in 
Karnes v. Derwinski, 1 Vet. App. 308, 313 (1991).  Although 
38 U.S.C.A. § 5110(g) (West 1991) provides that the effective 
date of an award shall not be earlier than the effective date 
of the act or administrative issue pursuant to which it is 
increased, the remand provide that the veteran's hearing loss 
must be considered under both the old and new rating 
provisions and evaluated under whichever is more favorable to 
the veteran.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care he has received for hearing 
loss since April 1993.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain all 
identified treatment records, that are 
not currently of record.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and extent of his left ear 
hearing loss.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file 
should be made available to the examiner 
for review.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  After the development requested has 
been completed the RO should again review 
the veteran's claim under both the old 
and new criteria for rating hearing loss 
in effect prior to and from June 10, 
1999, and rate the veteran's left ear 
hearing loss under whichever criteria is 
more favorable.  See Karnes and the 
October 1999 Court order.  

4.  If the benefit on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





